DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Currently cancelled claim 7 read “the visually providing alignment guidance comprising providing an adjustment direction for at least one of the wireless devices”. Even though there was the visual providing of alignment guidance, the claim did not specifically state “visually” providing an adjustment direction. That is why paragraphs 16 and 31 of Hinman were able to read on previously cancelled claim 7.
Amended claim 1 reads “the alignment guidance comprises a visual indication of an adjustment direction for at least one of the two wireless devices”. The visual indication of an adjustment direction is a different teaching than what was previously taught in previously cancelled claim 7, because of different specifics in the limitation. This limitation more specifically states that the actual direction must be visible to the user. This is not quite the case in cancelled claim 7 and therefore, the newly added limitations in the independent claims raise new issues.
For the above reasons, the amendments require new consideration and search and will not be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648